Title: To Benjamin Franklin from H. Sykes, 20 August 1779
From: Sykes, H.
To: Franklin, Benjamin


Sir,
Place du Palais Royall, August the 20th. 1779
In Consequence of Your Permission, I take the Liberty to Acquaint You that my Large Electricall Machine is quite Compleated. It was to have been deliverd on Monday next, but I shall keep it till Wednesday or Thursday, in hopes that you will do me the Honnour to Comme and see it, and favor me with Your Opinion on its Construction.
I have the Honnour of being Sir, Your Most Obedient humble Servant
H Sykes
 
Addressed: A Monsieur / Monsieur Franklin, / Deputé des Etats Uniees de L’Amerique / en Son Hotel / à Passy
Notation: h. Sykes Paris 20. 1779.
